DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment filed on 3/15/2021 is acknowledged. Claims 18, 25, and 26 have been amended.  

Response to Arguments
Applicant's arguments with respect to the 112a/b rejections of claims 1-9, 11, 16-17, 21, 23 and 24, filed 3/15/2021 have been fully considered but they are not persuasive.
Although the amended specification and newly submitted drawing (of Fig. 8) have clarified the indefiniteness and provided support for the claim 1, the claims still suffer from indefiniteness issue and deficiency in support.  In particular, with the presence of “dielectric structure” functioning as “planarization layer providing a planar surface for the organic functional layer” and the “contact pad” in the same embodiment.  
In Examiner’s opinion, these details (planarization and contact pads) are irreconcilable or cannot be combined into one embodiment.  If the Applicant intends to claim embodiment of Fig. 1, the details of contact pad must be removed from the claim language.  If the Applicant intends to claim embodiment of Fig. 3 or 8, the detail of the 
Applicant’s arguments with respect to claims 18 and 26 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Drawings
The drawings were received on 3/15/2021.  These drawings include Fig. 8 with correction to the locations of the contact pads 308/310 draw support from the amended paragraph [0090], [0091] of the specification.  The drawing is accepted.

Claim Objections
Claims 18, 25-26 are objected to because of the following informalities:  
Claim 18 recites “structureand” in line 11. It should be changed to “structure and”.
Claim 25 recites “asubstrate” in line 5.  It should be changed to “a substrate”.
Claim 26 recites “thedielectric” in line 12.  It should be changed to “the dielectric”.
Appropriate correction is required.
A careful proof-reading of claims for typographical errors like the ones above is requested. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9, 11, 16-17, 21, 23, and 24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites “wherein the dielectric structure is configured as a planarization layer providing a planar surface for the organic functional layer, and wherein at least one contact pad is disposed on the first electrode; and wherein a part of the organic functional layer structure and a part of the dielectric layer structure are in physical contact with the contact pad” in lines 17-21.  There is no single embodiment in the specification of the instant application that discloses both of these limitations.  If one selects embodiment in Fig. 1, where it is disclosed that the dielectric structure 104 functioning as a planarization layer (see [0059] of the specification).  But this 106 that is in contact with both the organic functional layer 108 and the dielectric layer structure 104.  On the other hand, if one were to select the embodiment of Fig. 3 (together with Fig. 8 correcting the positions of the contact pads 308/310), then this embodiment does not disclose that the dielectric structure (104/304) functioning as a planarization layer since this dielectric structure has a curved top surface, not a planar top surface.  The amendment of the Figure 3 by the Applicant has not resolved the deficiency in written description of the claim.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9, 11, 16-17, 21, 23, and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “wherein the dielectric structure is configured as a planarization layer providing a planar surface for the organic functional layer, and wherein at least one contact pad is disposed on the first electrode; and wherein a part of the organic functional layer structure and a part of the dielectric layer structure are in physical contact with the contact pad” in lines 17-21.  There is no single embodiment in the 104 is shown to have a planar surface, then it is unclear where the contact pad should be located on the first electrode.  If the contact pad is located on top surface of the first electrode, it would not be possible for it to be physical contact with the dielectric layer structure.  If the contact pad is on the bottom of the first electrode, it is unclear how the organic functional layer 108 can be in contact with the contact pad.  
If one were to elect the embodiment in Fig. 3 of the specification, then the dielectric layer structure 104/304 have curved top surface.  It is unclear how such curved top surface can satisfy the requirement that “the dielectric structure is configured as a planarization layer providing a planar surface for the organic functional layer”.
The Examiner does not know of any interpretation that could reconcile these two very different features to be in the same embodiments.  The amendment of the Figure 3 by the Applicant has not removed the indefiniteness in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 18, 26 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Hayashi (US 2003/0085654 A1).
Regarding claim 18, Hayashi teaches an optoelectronic assembly (organic EL apparatus 1 in Fig. 1 of Hayashi) comprising: 
an optically active region (region that vertically overlaps with the area of hole transporting layer 6) configured for emitting and/or absorbing light; and 
an optically inactive region (region outside of the optically active region defined above) configured for component-external contacting of the optically active region (the language of “configured…” is a functional property of the optically inactive region, which only requires that this region is capable of performing the function, but does not require that it must have the exact function.  As such, this optically inactive region is capable of being contacting with the external electrode); 
wherein the optically active region comprises a first electrode (5) on or above asubstrate (2), an organic functional layer structure (the stack of layers 6, 8, and 9) and a second electrode (10); 
wherein the optically inactive region comprises: 
a dielectric structure (the leftmost insulating film 7) on or above the substrate; 
the organic functional layer structure on the first electrode in physical contact with the first electrode and the dielectric structure (as shown in Fig. 1); and 
the second electrode in physical contact with the organic functional layer structureand above the dielectric structure (as shown in Fig. 1); 
at least one contact pad (portion of the cathode layer 10 that starts from the top surface of the leftmost unlabeled pixel-defining layer and extends away from the center of the pixel), disposed on the first electrode (as shown in Fig. 1, this portion of cathode layer 10 is above the anode 5), and which is electrically connected to the second electrode and is configured for component external electrical contacting (as shown in Fig. 1); 
wherein a part (as seen on the left side of the Fig. 1, portion of the layers 6 and the vertical portion of the layer 9 contact the contact pad as defined above) of the organic functional layer structure and a part (the insulating film 7 overlap the contact pad outside of the pixel) of the dielectric layer structure are overlapping with the contact pad and wherein the organic functional layer structure and the dielectric layer structure are in physical contact with the contact pad (as shown in Fig. 1, layers 6 & 9, and the insulating film 7 physically contact the contact pad as defined above).  

Regarding claim 26, Hayashi teaches an optoelectronic assembly (organic EL apparatus 1 in FIg. 1 of Hayashi) comprising: 
a substrate (2); 
an optically active region (region that vertically overlaps with the area of hole transporting layer 6) configured for emitting and/or absorbing light; and 
an optically inactive region (region outside of the optically active region defined above) configured for component-external contacting of the optically active region (the language of “configured…” is a functional property of the optically inactive region, which only requires that this region is capable of performing the function, but does not require that it must have the exact function.  As such, this optically inactive region is capable of being contacting with the external electrode); 
5) on or above the substrate, an organic functional layer structure (8) and a second electrode (portion of cathode 10 that overlaps with the area of the hole transporting layer 6); 
wherein the optically inactive region comprises a dielectric structure (insulating film 7 and the unlabel pixel-defining layer above it.  For clarity purpose, this unlabel pixel-defining layer will be referred to as pixel-defining layer 7 hereinafter) on or above the substrate and a contact pad (portion of the cathode layer 10 that starts from the top surface of the leftmost pixel-defining layer 7 and extends away from the center of the pixel), disposed on the first electrode (as shown in Fig. 1, this portion of cathode layer 10 is above the anode 5), wherein the contact pad is electrically connected to the second electrode and is configured for component external electrical contacting (as shown in Fig. 1); and 
wherein a part (as seen on the left side of the Fig. 1, this is the portion of the layer 8 underneath the portion of the layer 10 that is above the top surface of the bank layer 7) of the organic functional layer structure and a part (the insulating film 7 and the pixel-defining layer 7 on the left of the device in Fig. 1) of thedielectric layer structure overlap with the contact pad and wherein the organic functional laver structure and the dielectric layer structure are in physical contact with the contact pad (as shown in Fig. 1, both organic light-emitting layer 8 and the insulating film & pixel-defining layer 7 physically contact the contact pad as defined above).

Allowable Subject Matter
Claim 25 allowed.
Claims 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 19, the prior art of record does not disclose or fairly suggest an optoelectronic assembly comprising “an electrically highly conductive layer formed on the first electrode; and a further dielectric structure, wherein the further dielectric insulates a top surface and sidewalls of the electrically highly conductive layer” along with other limitations of claim 18.
Regarding claim 25, the prior art of record does not disclose or fairly suggest an optoelectronic assembly comprising “a dielectric structure on or above the substrate; the organic functional layer structure on the first electrode in physical contact with the first electrode; and the second electrode in physical contact with the organic functional layer structure and above the dielectric structure; wherein the organic functional layer structure at least partly overlaps the dielectric structure, and wherein the second electrode does not physically contact any sidewalls of the dielectric structure, and wherein the first electrode is at least partially disposed on a surface of the dielectric structure facing away from the substrate, and wherein the dielectric structure is configured as a planarization layer providing a planar surface for the organic functional layer and wherein the organic functional layer is in physical contact with the substrate, and wherein the dielectric structure is a continuously unperforated layer” along with other limitations of the claim.
et al. (US 2012/0161115 A1), Hayashi (US 2003/0085654 A1).  
Yamazaki teaches a optoelectronic assembly with a dielectric structure (103 in Fig. 1A of Yamazaki), which is a continuously unperforated layer and serves as a planarization layer providing a planar surface for the organic light emitting layer (105).  However, the light emitting layer (105) does not come in physical contact with the substrate (see Fig. 6B of Yamazaki). 
Hayashi teaches an organic light emitting structure with a contact pad (defined to be a portion of the cathode 10 extending from the pixels to an electrical pad) and dielectric structure (7).  The dielectric structure is in contact with the organic light emitting layer and the second electrode (cathode 10). However, there is no reason to add an electrically highly conductive layer formed on the first electrode so that the further dielectric insulates a top surface of this electrically highly conductive layer.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN A HOANG whose telephone number is (571)270-0406.  The examiner can normally be reached on Monday-Friday 8-9am, 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett A Feeney can be reached on 571-270-5484.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/Tuan A Hoang/           Examiner, Art Unit 2822